DETAILED ACTION
Claims 13–28 are pending in the present application. Of these, claims 27–28 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elections
Applicant's election of Invention/species I with traverse in the Reply filed on December 20th, 2021 is acknowledged.  The traversal is on the grounds that Groups I, II, and III possess a common technical feature.  In particular, Applicant asserts that (A) Farawila’s “maximum allowable linear power”, the “conditioning power” and the “projected safe power” only determine one threshold value at one power and (B) “conditioning power” and “projected safe power” are not threshold values as claimed in the Restriction Office Action mailed on October 20th, 2021.
These traversals not found persuasive.
Examiner’s Reply:
Ground #1: (A)
Different parts of Farawila’s disclosure refer to different parts of Fig. 9. Although the projected safe power is the main line in Fig. 9, other curves corresponding to maximum allowable power and conditioning power are superimposed. They were discovered at other times and brought for comparison, but still refer to three different power levels. Each power level is associated with its own “linear power” margin corresponding to the pellet cladding interaction margin. Therefore, Applicant’s arguments are unpersuasive because three power levels and threshold levels are found. Please also refer to the rejection of claim 13 below.

Ground #2: (B)
The Office never asserted that “conditioning power” and “projected safe power” are threshold values. Farawila at para. 15 and 25 teaches PCI failures as a parameter with which to establish stress thresholds for a linear power margin inside a fuel rod. 
Conclusion
The limitations are shown below to be taught by Farawila. Non-elected claims 27–28 are withdrawn from further consideration.  The restriction/species requirement is deemed proper and is therefore made FINAL.
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

Specification
The abstract of the disclosure is objected to because it contains references to specific figure symbols.  Specific details of the invention should not be placed in the abstract. See MPEP § 608.01 (b). Appropriate correction is required.
Drawings
The drawings are objected to because 
-Figs. 1-3 should be labeled as “Prior Art” because only that which is old is illustrated (see for example the exact same figures in Mahe, US 20060129362 A1).
-Fig. 4 is objected to under 37 CFR 1.83(a) it fails to show the labels inside the boxes, as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). It is suggested to write .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in 

Claims 13–25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Patrice Mahe et al, US 20060129362 A1 (hereinafter “Mahe”).
Regarding claim 13, Mahe discloses a method for determining at least one threshold value of at least one operating parameter of a nuclear reactor 1 comprising a core 2 in which fuel assemblies are loaded (Mahe Fig. 1; para. 61-62), the fuel assemblies 16 comprising fuel rods each including nuclear fuel pellets and a cladding 33 surrounding the pellets (Figs. 2-3; para. 69), the method being implemented by an electronic determination system (Fig. 4: data processing system 40) and comprising: 
determining a first threshold value of a respective operating parameter for an operation of the nuclear reactor at a first power; (step Fig. 5 step 50; para. 29: determining or establishing a failure value, corresponding to a first threshold value, of a physical quantity corresponding to a respective operating parameter; From para. 31 this may correspond to an operating mode at a total power of the reactor at nominal power.)
determining a second threshold value of a respective operating parameter for an operation of the nuclear reactor at a second power (para. 29,32: the threshold limit value may also be calculated for an extended operating mode at intermediate power, or second power), 
the operation at the lower power of the first and second powers being an operation continued for a duration of at least 8 hours over a 24-hour sliding window; (p. 32) and 
determining a third threshold value of the respective operating parameter for an operation of the nuclear reactor at a third power, the third power corresponding to a power level and being between the first power and the second power (Fig. 10; para. 33-34: either a continuous network 
Regarding claim 14, Mahe discloses the method according to claim 13, wherein the nuclear reactor is in a thermomechanical deconditioning mode of the fuel rods, and the first power is greater than the second power (Mahe para. 144-145: the total power, at the intermediate or second power, is less than a nominal or first power).

Regarding claim 15, Mahe discloses the method according to claim 14, wherein the first power preferably being substantially equal to the rated power of the nuclear reactor (Mahe Fig. 10; para. 31,157: the line 78 corresponds to the nominal or rated power)

Regarding claim 16, Mahe discloses the method according to claim 14, wherein the second power is substantially equal to a target power for a sustained operation at intermediate power of the nuclear reactor (Mahe Fig. 10; para. 32,155-158: line 72 corresponds to sustained operation for a time tmax at intermediate power).

Regarding claim 17, Mahe discloses the method according to claim 13, wherein the nuclear reactor is in a thermomechanical reconditioning mode of the fuel rods, and the first power is less than the second power (Mahe Fig. 10; para. 156-157: the transition from 72 to 78 represents reconditioning of the fuel rods where a first power 72 is less than a second power 78. Note that it is arbitrary which power to label “first” or “second”).

Regarding claim 18, Mahe discloses the method according to claim 13, wherein the 

Regarding claim 19, Mahe discloses the method according to claim 18, wherein the first power is substantially equal to a target power for a sustained operation at intermediate power of the nuclear reactor (Mahe para. 32: note that labeling the “first” power is arbitrary).

Regarding claim 20, Mahe discloses the method according to claim 18, wherein the second power is substantially equal to the rated power of the nuclear reactor (Mahe para. 31: note that labeling the “second” power is arbitrary).

Regarding claim 21, Mahe discloses the method according to claim 13, wherein each threshold value of the respective operating parameter is determined via a calculation of a PCI margin (Mahe para. 80, 87-90: failure of the cladding, corresponding to abnormalities in the space between cladding 33 and pellet 36 of Fig. 3, and corresponding to the PCI margin, is used to determine the threshold of a power operating parameter).

Regarding claim 22, Mahe discloses the method according to claim 21, wherein the calculation of the PCI margin comprises: ii) simulating at least one operating transition of the nuclear reactor, iii) calculating a value reached by at least one physical property during the operating transition in at least part of a cladding of a fuel rod, and iv) determining, as the PCI 

Regarding claim 23, Mahe discloses the method according to claim 22, wherein the transition simulated at ii) is a transition chosen from among the group consisting of: an excessive load increase, an uncontrolled withdrawal of at least one group of control clusters, a fall of one of the control clusters, and an uncontrolled boric acid dilution (Mahe para. 39: control clusters falling).

Regarding claim 24, Mahe discloses the method according to claim 22, wherein the physical property is chosen from among the group consisting of: a constraint or a constraint function in the cladding; and a deformation energy density in the cladding (Mahe para. 41).

Regarding claim 25, Mahe discloses the method according to claim 13, wherein the method further comprises: operating the nuclear reactor while verifying that the value of the operating parameter is below the respective threshold value of the operating parameter among the first, second and third threshold values for the operation of the nuclear reactor at the corresponding power among the first, second and third powers (Mahe Fig. 4; para. 9,24-28,42: an operational parameter of a nuclear reactor is determined).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yousef Farawila, US 20090080585 A1 (hereinafter “Farawila”) in view of Patrice Mahe et al, US 20060129362 A1 (hereinafter “Mahe”).		
Regarding claim 13, Farawila discloses a method for determining at least one threshold value of at least one operating parameter of a nuclear reactor comprising a core in which fuel assemblies are loaded, the fuel assemblies comprising fuel rods each including nuclear fuel pellets and a cladding surrounding the pellets (para. 6), the method being implemented by an electronic 

    PNG
    media_image1.png
    533
    746
    media_image1.png
    Greyscale

determining a first threshold value of a respective operating parameter for an operation of the nuclear reactor at a first power; (Figs. 1,9; para. 39, 69, 71: Fig. 1 and para. 69 teach determining pellet and clad parameters such as a pellet-clad gap stress at a first power given as a maximum allowable linear power of a reactor shown in Fig. 9 as the upper limit line. The operational margin, also called LHGR- linear heat generation rate- margin, also called linear power, along with the stress level at the maximum allowable limit is the first threshold value determined at the first power)
determining a second threshold value of the respective operating parameter for an operation of the nuclear reactor at a second power; (Figs. 2,9; para. 39,51: the second power is the conditioning power corresponding to a conditioning of the fuel rods, where a second threshold 
determining a third threshold value of the respective operating parameter for an operation of the nuclear reactor at a third power, the third power corresponding to a power level and being between the first power and the second power (Fig. 9; para. 71, 90: “projected safe power” corresponds to the third power where a safety margin for the linear power is calculated or determined keeping in mind the pellet cladding interaction).
However, Farawila fails to explicitly teach the operation at the lower power of the first and second powers being an operation continued for a duration of at least 8 hours over a 24-hour sliding window. 
Mahe also teaches determining threshold values for a nuclear reactor, the operation at the lower power of the first and second powers being an operation continued for a duration of at least 8 hours over a 24-hour sliding window (Mahe para. 32,159: “an extended operating mode at intermediate power, in which the total power of the reactor is less than its nominal power over a period of time of at least 8 hours per period of 24 hours”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique taught by Mahe of operating at a lower intermediate power for at least 8 hours, to the method of Farawila. According to Mahe para. 159, this is the recommended length of time for the simulation of reversion to basic operation, or projected safe power.
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination, teaches or suggests the target PCI margin corresponding, starting from a PCI margin existing before the thermomechanical deconditioning of the fuel rods, to a PCI margin that would have resulted from an operation at rated power of the reactor until obtaining the same local combustion rate.

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Delor teaches variations in operating power of a nuclear reactor that cause failures.

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646